
	
		I
		111th CONGRESS
		1st Session
		H. R. 3394
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Paul (for himself
			 and Mr. Burton of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Trade Commission Act concerning the
		  burden of proof in false advertising cases involving dietary supplements and
		  dietary ingredients.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom of Health Speech Act.
		2.Health
			 informationSection 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) is amended by adding at the end the
			 following:
			
				(o)Advertising of
				Dietary Supplements and Dietary Ingredients
					(1)DefinitionsIn
				this subsection—
						(A)the term
				dietary supplement has the meaning given to that term in section
				201(ff) (21 U.S.C. 321(ff)) of the Federal Food, Drug, and Cosmetic Act;
				and
						(B)the term
				dietary ingredient means an ingredient listed in subparagraph (A)
				through (F) of section 201(ff)(1) (21 U.S.C. 321(ff)(1)) of the Federal Food,
				Drug, and Cosmetic Act that is included in, or that is intended to be included
				in, a dietary supplement.
						(2)Exemptions from
				regulation as advertisingNo
				content of any publication shall be considered advertising regulable under this
				Act unless the content is intended by the seller of a product to promote the
				sale of that product and the content includes (A) the name of the product
				offered for sale; (B) an express offer to sell the named product; and (C) a
				purchase price for the product. No content excerpted in whole or part from a
				peer-reviewed scientific publication shall be considered advertising regulable
				under this Act.
					(3)No implied
				claimsIn any investigation commenced by the Commission and in
				any adjudicative proceeding in which the Commission is a party, the Commission
				shall not attribute to an advertiser accused of false advertisement any
				advertising statement not actually made by that advertiser.
					(4)Notice,
				opportunity to cure, and burden of proof for investigationBefore the Commission authorizes an
				investigation of false advertisement by an advertiser of a dietary supplement
				or a dietary ingredient, the Commission shall send the advertiser a written
				Notice of Suspected Violation and Opportunity to Cure informing
				the advertiser of—
						(A)the precise
				advertising statement that the Commission suspects may be false or
				misleading;
						(B)the scientific
				basis for the Commission’s view that any statement of health benefit may be
				false or misleading; and
						(C)a date certain,
				not less than 30 days after the date of the advertiser’s receipt of the notice,
				by which the advertiser may voluntarily discontinue further use of the
				statement the Commission suspects may be false or misleading and, upon so
				doing, the advertiser shall not be subject to an investigation of false
				advertisement by the Commission for the statement.
						The
				Commission shall not commence any investigation of an advertiser of a dietary
				supplement or a dietary ingredient to determine whether the advertiser has
				disseminated a false advertisement unless it possesses before the commencement
				of such investigation clear and convincing evidence that the advertisement is
				false and misleading.(5)Burden of proof
				for false advertisement casesIn every proceeding before a court
				or the Commission in which an advertiser of a dietary supplement or a dietary
				ingredient is charged with false advertising, the burden of proof shall be on
				the Commission to establish by clear and convincing evidence that the
				advertisement is false, that the advertisement actually caused consumers to be
				misled into believing to be true that which is false, and that but for the
				false advertising content the consumer would not have made the purchase at the
				price paid. If a claimed health benefit of a dietary supplement or dietary
				ingredient is alleged to be false advertising, the Commission must additionally
				establish based on expert scientific opinion and published peer-reviewed
				scientific evidence that the claim is false. No order adverse to the advertiser
				shall be entered except upon the Commission satisfying this burden of
				proof.
					.
		
